Case 4:20-cv-00045-RWS-CAN Document 21 Filed 07/14/20 Page 1 of 3 PageID #: 229




                      UNITED STATES DISTRICT COURT FOR THE
                                                                                   FILED: 7/14/20
                           EASTERN DISTRICT OF TEXAS
                                                                               U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT COURT
    CRAIG CUNNINGHAM,                              §
                                                                             DAVID A. O'TOOLE, CLERK
    Plaintiff,                                     §
                                                   §
    v.                                             § 4:20-cv-0045-RWS-CAN
                                                   §
    Technologic USA, Inc.                          §
                                                   §
    Defendants.                                    §
                                                   §
                                                   §


                     PLAINTIFF’S Motion to Dismiss Without Prejudice

    1.      To the Honorable US District Court:

    2. The Plaintiff requests the court dismiss his claims in this case against all parties

           without prejudice.




    3000 Custer Road, ste 270-206 Plano, Tx 75075 615-348-1977 7/14/2020
Case 4:20-cv-00045-RWS-CAN Document 21 Filed 07/14/20 Page 2 of 3 PageID #: 230




                     UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TEXAS

    CRAIG CUNNINGHAM,                           §
    Plaintiff,                                  §
                                                §
    v.                                          § 4:20-cv-0045-RWS-CAN
                                                §
    Technologic USA, Inc.                       §
                                                §
    Defendants.                                 §
                                                §
                                                §


                             PLAINTIFF’S Certificate of Service

    I hereby certify that a true copy of the foregoing was mailed to the defendants via USPS
    first class mail on 7/14/2020




    3000 Custer Road, ste 270-206 Plano, Tx 75075 615-348-1977 7/14/2020
Case 4:20-cv-00045-RWS-CAN Document 21 Filed 07/14/20 Page 3 of 3 PageID #: 231
